DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “contacts to metallization structures on an underside of the thin film resistor, the contacts to the metallization structures on the underside of the thin film resistor being on a side of and electrically isolated from electrical resistive material of the thin film resistor” of claim 5 and the limitation “the contacts to the metallization structures of the thin film resistor being on a side and electrically isolated from the electrical resistive film” of claim 17 must be shown or the feature(s) canceled from the claim(s). More particularly, FIG. 7 of the instant application shows that the contact 38 is electrically connected to, not isolated from, the thin film resistor 24.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both the contact below wiring 40 and the spin on glass layer above insulator 26.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The disclosure is objected to because of the following informalities: the same reference number 38 is used to describe two different parts: contacts 38 and spin on glass 38.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9 and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the claims, does not reasonably provide enablement for claim 5 and claim 17.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 5 recites the limitation “contacts to metallization structures on an underside of the thin film resistor, the contacts to the metallization structures on the underside of the thin film resistor being on a side of and electrically isolated from electrical resistive material of the thin film resistor”. The specification and drawings of the instant application show that contact 38 is connected to metal structure 14 below the thin film resistor 24. However, the contact 40 is electrically connected to the thin film resistor 24 through the metal structure 14 and interconnect 20a. The specification does not enable a person skilled in the art to make the claimed invention “the contacts … electrically isolated from electrical resistive material of the thin film resistor” as recited in claim 5.
Claim 9 recites the limitation “wherein the set of contacts are underside contacts to the thin film resistor which are electrically isolated from the electrical resistive material”. The specification and drawings of the instant application shows the contact 38 is electrically connected to the electrical resistive material of the thin film resistor 24 through metal structure 14 and interconnect 20a. The specification does not enable a person skilled in the art to make the claimed invention “wherein the set of contacts … which are electrically isolated from the electrical resistive material” recited in claim 9.
Claim 17 recites the limitation “the contacts to the metallization structures of the thin film resistor being on a side and electrically isolated from the electrical resistive film”. The specification and drawings of the instant application shows the contact 38 is electrically connected to the electrical resistive film of the thin film resistor 24 through metal structure 14 and interconnect 20a. The specification does not enable a person skilled in the art to make the claimed invention ““the contacts … electrically isolated from the electrical resistive film” as recited in claim 17.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the metallization structures" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0104029).
Regarding claim 1, Li discloses, in FIG. 4b and in related text, a structure comprising: 
a memory device (410) in back end of line (BEOL) materials; and 
a thin film resistor (497) located in the BEOL materials (see Li, [0043], [0048]-[0049], [0054], [0069]).
Regarding claim 2, Li discloses metallization structures (495) in a first insulator material (ILD levels 2-4) of the BEOL materials, the metallization structures contacting the thin film resistor (497) and the memory device (410) from an underside (see Li, FIG. 4b, [0048]-[0049]).
Regarding claim 3, Li discloses wherein the memory device (410) and the thin film resistor (497) comprise interconnects (496) in a second insulator material (ILD level 5) of the BEOL materials electrically connecting to the metallization structures, the interconnects further contacting to an electrical resistive material of the thin film resistor and a bottom electrode of the memory device (interconnects 496 are connected to metallization structures 495 and bottom electrode of memory device 410 when the MTJ of the memory device is in low resistance state) (see Li, FIG. 4b, [0020], [0048]-[0049], [0054]).
Regarding claim 4, Li discloses wherein the electrical resistive material of the thin film resistor (497) and the bottom electrode (431) of the memory device (410) are at a same level (ILD level 5) of the BEOL materials (see Li, FIGS. 4b and 4c, [0048], [0054], [0062]).
Regarding claim 6, Li discloses wherein: the memory device (410) comprises a bottom electrode (431), magnetic tunnel junction (MTJ) materials over the bottom electrode and a top electrode (432) over the MTJ materials; and the thin film resistor (497) comprises an electrical resistive material (copper) on a same level (ILD level 5) of the BEOL materials as the bottom electrode of the memory device (see Li, FIGS. 4b and 4c, [0048], [0062]-[0063], [0069]).
Regarding claim 7, Li discloses conductive structures (495) in a level (ILD level 4) below the BEOL materials, and the electrical resistive material (of thin film resistor 497) and the bottom electrode (431) are in electrical contact with the conductive structures (see Li, FIGS. 4b and 4c, [0048]-[0049]).
Regarding claim 8, Li discloses a first contact (496) connecting to the top electrode (432) (see Li, FIG. 4c) and a set of contacts (495, 493 in ILD level 3) connecting to underlying conductive structures (495, 493 in ILD level 4) under the thin film resistor (497) (see Li, FIG. 4b) (see Li, [0048]-[0049], [0062])
Regarding claim 10, Li discloses wherein the first contact (496 in ILD level 5) and the set of contacts (495, 493 in ILD level 3) extend through two different insulator materials (ILD level 3 and level 5) of the BEOL materials (see Li, FIG. 4b, [0048]-[0049]).
Regarding claim 13, Li discloses wherein the thin film resistor (497) comprises electrical resistive material (copper) formed in a recess of insulator material (ILD level 5) and on a same level of the BEOL materials as a bottom electrode (431) of the memory device (410) (see Li, FIG. 4c, [0062], [0069]).
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0104029).
Regarding claim 14, Li discloses, in FIGS. 4b and 4c and in related text, a structure comprising: 
a memory device (410) comprising at least a bottom electrode (431) and a top electrode (432) in back end of line (BEOL) materials; and 
a thin film resistor (497) comprising an electrical resistive film (copper), the electrical resistive film being at a same level (ILD level 5) of the BEOL materials as the bottom electrode of the memory device (see Li, [0048], [0055], [0062]-[0063], [0069]).
Regarding claim 15, Li discloses metallization structures (493) electrically connecting to the bottom electrode of the memory device (410) and the electrical resistive film of the thin film resistor (497) though interconnects (495), the metallization structures and the interconnects being at a same level (ILD level 4) and in a same material (copper) of the BEOL materials (see Li, FIG. 4b, [0048]-[0049]).
Regarding claim 16, Li discloses wherein the electrical resistive film (of thin film resistor 497) is formed in a recess of insulator material at a same level (ILD level 5) as the bottom electrode (431) in the insulator material (see Li, FIGS. 4b and 4c, [0048]-[0049], [0055], [0062]).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (US 2017/0104029).
Regarding claim 20, Li discloses, in FIG. 4b and in related text, method comprising: 
forming a memory device (410) in back end of line (BEOL) materials; and 
forming a thin film resistor (497) located in the BEOL materials (see Li, [0043], [0048]-[0049], [0054], [0069])

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0317143).
Regarding claim 1, Chen discloses, in FIG. 21 and in related text, a structure comprising: 
a memory device (108) in back end of line (BEOL) materials (layers above substrate 102); and 
a thin film resistor (406) located in the BEOL materials (see Chen, [0015], [0026], [0074], [0076]).
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2017/0317143).
Regarding claim 20, Chen discloses, in FIG. 21 and in related text, a method comprising: 
forming a memory device (108) in back end of line (BEOL) materials (layers above substrate 102); and 
forming a thin film resistor (406) located in the BEOL materials (see Chen, [0015], [0026], [0074], [0076]).

Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record, Li, discloses wherein the thin film resistor comprises electrical resistive material. The prior art of records, individually or in combination, do not disclose nor teach “wherein an insulator material over the electrical resistive material is thicker than insulator material over the memory device” in combination with other limitations as recited in claim 11.
The prior art of record, Chen, discloses an insulator material on the electrical resistive film and sidewalls of the memory device. The prior art of records, individually or in combination, do not disclose nor teach “the insulator material on electrical resistive film is thicker than the insulator material on the sidewalls of the memory device” in combination with other limitations as recited in claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811